Citation Nr: 0215169	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-22 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
veteran's claim for an increased (compensable) rating for his 
service-connected psychiatric condition.  

At the outset, the Board notes that service connection was 
initially granted in 1946 for dementia praecox; a diagnosis 
which, as established by additional medical examination, was 
recharacterized as schizophrenic reaction in a 1949 RO rating 
decision.  As described below, medical evidence dated in 
recent years indicates that the veteran's psychiatric 
disorder is currently diagnosed as PTSD.  Accordingly, the RO 
has rated the veteran's service-connected psychiatric 
disorder as PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411, and the issue in this case has been recharacterized as 
set forth on the title page. 

By a March 2001 determination, the RO increased the rating of 
the service connected PTSD to 10 percent.  The Board notes 
that the U.S. Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The Court further held that, where a claimant 
files a notice of disagreement to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  As the applicable rating criteria 
provides higher ratings for PTSD, the issue remains on 
appeal.

The Board notes that the veteran was scheduled for a personal 
hearing in September 2001 before a Member of the Board in 
Lost Angeles, California, and given notice of the date and 
time thereof.  However, the veteran failed to appear for the 
hearing, and there is no indication of record that he 
requested a postponement of same.  Thus, this appeal 
continues as though his request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
nightmares, intrusive thoughts, restricted range of emotions,  
hypervigilance, chronic sleep disturbance, some mild memory 
loss, avoidance of stimuli, and potential for outbursts of 
anger, which more nearly approximates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  The veteran's service-connected PTSD is not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long-term memory; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
more than 30 percent for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his claim 
of entitlement to an increased disability rating by various 
documents.  For example, the veteran was advised of the 
applicable criteria concerning an increased rating for 
psychiatric disorder by a September 2000 statement of the 
case (SOC).  The Board notes that the VCAA made no change in 
the statutory or regulatory criteria which govern increased 
ratings for psychiatric disorders.  The claim has been 
considered on the merits.  In the October 1999 decision, the 
September 2000 SOC, and a supplemental statement of the case 
issued in March 2001, the veteran was given notice of he 
information and medical evidence necessary to substantiate 
the claim of entitlement to an increased evaluation for a 
psychiatric condition.  He was informed that he must submit 
information regarding any relevant medical evidence, such as 
treatment records, and that VA would secure such evidence; he 
was advised of his right to a hearing to present testimony in 
support of his claim; as noted above, he failed to report to 
such a hearing scheduled pursuant to his request; and he was 
provided psychiatric and psychological examinations by VA to 
determine if he meets the criteria for a higher rating for 
PTSD and such evaluations were adequate for rating purposes.  
As such, the veteran was kept apprised of what he must show 
to prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362 (2001) (when there is extensive factual development in a 
case, reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As noted, the RO did not refer to the explicit provisions of 
the VCAA when it adjudicated the matter at issue in this 
case.  However, for the reasons stated above, the Board has 
found that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
In sum, there has been no prejudice to the veteran that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Background

Essentially, the veteran maintains that his service-connected 
PTSD is productive of greater impairment than is reflected by 
the currently assigned 10 percent evaluation.  

Service connection for a dementia praecox was granted by RO 
decision in March 1946, rated 100 percent disabling, as 
service medical records indicated the veteran was diagnosed 
in service with schizophrenia, simple type.  Following post-
service VA psychiatric examinations, RO decisions from 1948 
to 1951 reduced that rating to 50 percent, 10 percent, and 
eventually to zero percent, with the latter rating effective 
from May 14, 1951.   

The RO received the veteran's claim for an increased rating 
for hepatitis in November 1998.  Postservice medical records 
were obtained, including medical reports from private health 
care facilities dated from April 1992 to August 1999.  While 
the private medical records show treatment for numerous 
medical conditions (primarily a heart condition), the records 
do not indicate any treatment for a psychiatric disorder.  

On VA examination in March 1999, the physician did not have 
the claims folder for review.  The veteran reported that he 
was not taking any medication for his psychiatric disorder, 
nor had he undergone any treatment for a psychiatric disorder 
for many years.  He stated that he had a close relationship 
with his spouse and family, and attended family gatherings 
yearly.  He reported that he has a number of close friends 
with whom he discussed any concerns.  His hobbies and 
activities included attending church, walking, and riding his 
bicycle.  A typical day included having coffee with friends, 
walking or bicycling, and then spending time with his spouse.  
He reported that he gets along very well with other and 
enjoys his daily routine.  He worked from 1946 to 1982 before 
retiring.  He reported that he may need to seek part-time 
work to supplement his social security income, which would 
probably include light gardening for people in his 
neighborhood.  The veteran complained of vivid memories of 
prior unpleasant experiences and avoidance of activities that 
remind him of his experiences in service.  He complained of 
nightmares for many years, approximately once a week, related 
to his war experiences.  The nightmares included seeing 
bodies in trees and hearing voices of servicemen.  He stated 
that the awakens from the nightmares hollering loudly.  He 
also complained of difficulty sleeping, inasmuch as he falls 
asleep quickly but awakens within an hour.  He reported that 
he is rarely bothered by thoughts about the war, but would 
rather avoid thinking about it.  When asked to describe the 
effects of his psychiatric condition on his current 
functioning, the veteran stated that "without a good night's 
sleep, shouting with dreams and nightmares, waking others, 
sleepy during the daytime."  Despite the symptoms, the 
veteran described himself as content and happy; he enjoyed 
his daily routine and took much satisfaction in his family 
and friends.  

Mental status examination in March 1999 revealed that the 
veteran was alert and oriented, and his social interaction 
was pleasant and appropriate.  He described his mood as 
content.  His affect was bright, and consistent with reported 
mood.  He displayed a full range of affect appropriate to the 
discussion.  He eye contact was good; and his speech was 
spontaneous, with normal rate, volume, and fluency.  His 
thought processes were clear, logical, and well-associated.  
His insight and judgment were intact, and there was no 
evidence of paranoia or delusions.  The veteran denied any 
auditory or visual hallucinations.  He denied any suicidal or 
homicidal ideation.  His concentration and attention appeared 
intact.  His memory was grossly intact for recent and remote 
events.  The diagnosis was mental disorder, not otherwise 
specified, in partial remission.  A Global Assessment of 
Functioning (GAF) score was 67.  The examiner further noted:

[The veteran] does not currently meet the 
full criteria for a mental disorder.  
However, by his report, he did receive 
treatment for a serious mental disorder 
while in the military service and for a 
time following military discharge.  The 
nature of his original service-connected 
mental disorder is unclear.  The veteran 
reports symptoms consistent with severe 
depression at the time of his treatment.  
The symptoms he reports are also 
suggestive of [PTSD] such as reliving the 
trauma through nightmares, avoidance of 
activities that trigger memories, and 
sleep disturbance.  However, the service-
connected disorder was apparently labeled 
as "psychosis."  It is possible that 
this label refers to psychotic depression 
or to the intrusive symptoms of PTSD such 
as flashbacks.  Regardless of the 
diagnosis, this examiner believes that 
the symptoms [the veteran] currently 
reports, specifically nightmares of the 
war and sleep disturbance, should be 
considered residual symptoms of the 
original disorder.  These symptoms 
currently cause mild distress and mild 
impairment of functioning as described by 
the veteran.  

In an April 2000 letter, a clinical psychologist at a 
veteran's counseling center reported that the veteran was 
evaluated at that facility regarding possible PTSD issues.  
The psychologist noted that, although the veteran was 
apparently diagnosed at one time as being schizophrenic, 
current information from the veteran, and his presentation, 
did not support a diagnosis of schizophrenia.  The 
psychologist explained that there had been many times that a 
diagnosis of schizophrenia was given to W.W. II veterans, 
when in actuality they were suffering from PTSD.  The 
psychologist stated that the veteran reported symptoms that 
are consistent with PTSD as well as secondary depression.  
The psychologist noted that the veteran's symptoms included 
"intrusions, constricted affect, anxiety, depression, anger, 
interpersonal conflict, sleep disturbance, avoidance and 
isolation, etc."  A GAF score of 40 is shown.  It was noted 
that due to the chronic nature of the veteran's symptoms and 
his age, "it is unlikely that he can expect significant 
improvement."  

On VA examination in January 2001, the veteran reported that 
he had an active lifestyle with considerable sameness from 
day to day.  He complained of nightmares once or twice 
weekly, during which he imagined the bodies of the dead 
Japanese soldiers that he handled as part of in-service 
"clean up operations."  In addition, he had nightmares and 
intrusive thoughts involving his in-service duty as a 
chaplain's assistant, where he had to visit hospital wards 
where soldiers were wounded and/or dying.  He reported that 
he avoids stimuli which might arouse recollections of the 
war, such as war movies or TV news.  He reported that his 
spouse told him that he yells out and thrashes around in his 
sleep, and has fallen out of bed on occasion.  His sleep was 
interrupted throughout the night because he takes diuretic 
medication that caused him to get up every one to one and a 
half hours to urinate.  He reported that he usually woke up 
at 4:00 a.m., made his own breakfast, and then rode his 
bicycle to a local coffee shop where he met with friends.  
The remainder of the morning he would read at the local 
library.  He then ate lunch and napped for about one hour.  
He spent his afternoons with his spouse.  The veteran does 
his own cooking and washes his dishes.  He reported that he 
no longer drives because he has cataracts, but he goes 
shopping with his spouse approximately once weekly.  He 
indicated that he feels his range of emotion is restricted, 
yet he does at times experience outbursts of anger.  He 
reported that he is hypervigilant about activities in his 
environment and has an exaggerated startle response to loud 
noises.  

Mental status examination in January 2001 revealed that the 
veteran's mood was appropriate and he was responsive.  He 
stated that he has an excellent memory for past events, but 
has some difficulty remembering recent events.  During the 
examination he was able to remember objects testing for 
retention and recall.  He denied audio or visual 
hallucinations, and denied suicidal and homicidal ideation. 
The diagnosis was chronic PTSD, moderate; and a single 
episode of major depression, by history.  The GAF score was 
55, with 60 as the highest over the prior year.  

Legal Criteria and Analysis

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In regard to 
any request for an increased schedular evaluation, the Board 
will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518 (1996) (citing Gilbert, 1 Vet. App. at 54).

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, which provides that a 100 
percent rating is warranted for PTSD where there is total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

A 70 percent rating is warranted for PTSD where there is 
occupation and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.
 
A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 10 percent rating is warranted when a veteran has 
occupational and social impairment due to mild and transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during period of significant 
stress, or; symptoms controlled by significant medication.  
Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

In this case, it is the Board's judgment that the veteran's 
current psychiatric symptoms more nearly approximate the 
criteria for a 30 percent evaluation under Diagnostic Code 
9411.  See 38 C.F.R. § 4.7.  The Board further finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent.

It is apparent that the veteran has been happily married to 
his spouse for more than 50 years, has favorable 
relationships with his children and his friends, and 
generally functions satisfactorily.  There has been no 
showing that he has a depressed mood, anxiety, 
suspiciousness, or panic attacks.  His relatively stable, 
daily relationships with his spouse, his family, and his 
friends reflect that he has been able to establish and 
maintain effective relationships.  He has indicated that he 
often prepares his own meals, he shops with his spouse, and 
he rides his bicycle on a near daily basis to visit friends 
and to read at the library.  VA examinations consistently 
reflect that the veteran was cooperative, and he was alert 
and oriented to person, place, and time.  His speech was 
consistently logical and without looseness of associations.  
There is no evidence showing that he suffers from panic 
attacks weekly or less often, if at all.  Although his 
hypervigilance, avoidance behavior, and potential for 
outbursts of anger show some impaired judgment and 
disturbances of mood, there remains no medical evidence 
showing that those particular disturbances cause any 
impairment of his abstract thinking. 

Nevertheless, VA psychiatric and psychological examinations 
in recent years have shown that his service-connected PTSD is 
manifested by nightmares, intrusive thoughts, restricted 
range of emotions, hypervigilance, chronic sleep disturbance, 
some mild memory loss, avoidance of stimuli, and potential 
for outbursts of anger, which, in the Board's judgment, more 
nearly approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  In 
further support for an increased rating to 30 percent, the 
Board notes that, while a 1999 VA psychiatric examination 
revealed a GAF score of 67, which is consistent with mild 
symptoms (see Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995)), subsequent VA psychological and psychiatric 
examinations revealed GAF scores of 40 and 55, respectively.  

The Court has held that Global Assessment of Functioning 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  Carpenter, supra; Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32). GAF scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  While there is no indication that the 
veteran has such moderate or severe symptoms, the Board finds 
that the symptoms that have been identified, when coupled 
with the GAF scores, give rise to a disability picture that 
more nearly approximates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, within 
the meaning of the cited legal authority.  Thus, the veteran 
meets the criteria for a 30 percent rating.  38 C.F.R. 
§§ 4.7, 4.130, Code 9411.

The veteran's service-connected PTSD is not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long-term memory; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.
Accordingly, a rating in excess of 30 percent is not 
warranted.  

Finally, the Board notes that it does not have the authority 
in the first instance to assign a higher rating for the 
veteran's PTSD on an extraschedular basis.  There is no 
evidence of an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards pertaining to the service-connected PTSD.  
Thus, the Board finds no basis to refer the case to 
appropriate VA officials for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2001); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a 30 percent for PTSD is granted, subject to 
the law and regulations governing the payment of VA 
compensation benefits.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

